Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Anthony Wilson, Jr., Appellant                        Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 16F0386-
 No. 06-17-00229-CR         v.                         102). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Anthony Wilson, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 1, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk